Citation Nr: 0410634	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  96-19 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an increased rating for endometriosis and pelvic 
adhesions, with postoperative residuals of uterus and ovaries 
removal, currently evaluated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel  

INTRODUCTION

The veteran had active duty from September 1986 until September 
1990.  This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of the 
Atlanta, Georgia Department of Veterans Affairs (VA) Regional 
Office (RO) that denied a rating in excess of 50 percent for the 
veteran's service-connected endometriosis and pelvic adhesions, 
with postoperative residuals of uterus and ovaries removal.  

In January 1999 a videoconference Board hearing was held before 
the undersigned, who is the Veterans Law Judge making this 
decision and who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b).  Subsequent to that 
hearing, the Board remanded the case to the RO in August 1999 for 
additional development; the RO has now returned the case to the 
Board for appellate review.

FINDING OF FACT

The veteran's service-connected endometriosis and pelvic 
adhesions, with postoperative residuals of uterus and ovaries 
removal is manifested primarily by pelvic pain, dyspareunia, and 
bleeding after intercourse; the evidence does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the service-connected condition so as to 
render impractical the application of the regular schedular 
standards. 


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 50 percent 
for the veteran's endometriosis and pelvic adhesions, with 
postoperative residuals of uterus and ovaries removal, have not 
been met on either a schedular or an extraschedular basis under 
either the old regulations or the new regulations that became 
effective on May 22, 1995.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.14, 4.116, 
Diagnostic Codes 7613, 7617, 7629 (2003).

REASONS AND BASES FOR FINDING AND CONCLUSION

After a thorough review of the evidence of record, the Board finds 
that the criteria, whether schedular or extraschedular, for an 
evaluation in excess of the currently assigned 50 percent for the 
veteran's endometriosis and pelvic adhesions, with postoperative 
residuals of uterus and ovaries removal, have not been met.

Factual Background

The record reflects that in June 1990 the veteran was diagnosed 
with endometriosis with adhesions.  In May 1992 she underwent 
laparoscopic assisted vaginal hysterectomy with salpingo-
oophorectomy.

A February 1991 rating decision granted service connection for 
endometriosis and pelvic adhesions and assigned a 10 percent 
rating from September 1990.  Following surgery in May 1992, a 
September 1993 rating decision assigned a 100 percent rating from 
the date of the surgery, followed by a 50 percent rating from 
December 1992 for endometriosis and pelvic adhesions, with 
postoperative residuals of uterus and ovaries removal, and granted 
special monthly compensation for loss of use of a creative organ 
from May 1992.  The 50 percent rating for endometriosis and pelvic 
adhesions, with postoperative residuals of uterus and ovaries 
removal, has remained in effect to the present.

Received from the veteran in April 1995 was her claim for an 
increased rating, in excess of 50 percent, for the service-
connected endometriosis and pelvic adhesions, with postoperative 
residuals of uterus and ovaries removal.

Treatment records from the Savannah VA Outpatient Clinic showed 
that in August 1995 the veteran complained that she still had some 
pelvic pain, that sexual relations were uncomfortable, that there 
was some pain with bowel movements, and occasional blood in her 
stool.  Examination showed atrophic vaginitis, pelvic pain, and 
possible adhesions.

VA treatment records showed that in December 1995 the veteran 
complained of bleeding with pain after intercourse.  The diagnosis 
was vaginitis.  Three weeks later the veteran reported there was 
no bleeding, but there was still pain.  Examination showed the 
vaginal areas were healed.  In June 1996 she reported having 
bleeding after intercourse, but no pain.  The diagnosis was 
granuloma of the vaginal vault.  In November 1996 the diagnosis 
was atrophic vaginitis.  

In a March 1996 substantive appeal (VA Form 9) the veteran claimed 
she had chronic migraine headaches and depression as a result of 
the removal of her uterus.

Private treatment records from Dr. Biggerstaff showed that in 
January 1996 the veteran reported difficulty with mood swings, hot 
flashes, headaches, abdominal pain, and bleeding with intercourse.  
Examination showed atrophic vaginal change.  The impression was 
persistent endometriosis and appropriate therapy would include 
excision and subsequent estrogen replacement therapy.  In February 
1996 she reported having abdominal pain and bleeding with 
intercourse.  Examination showed mild adnexal tenderness.  The 
impressions included pelvic pain, dyspareunia, endometriosis, and 
estrogen deficiency.  In March 1996 she underwent video 
laparoscopy with excision, and the pathology was negative for 
endometriosis.  In April 1996 she reported intermittent right 
lower quadrant discomfort and examination showed mild right 
adnexal tenderness.  

Additional treatment records from Dr. Biggerstaff showed that in 
July and October 1996 the veteran reported postcoital bleeding and 
intermittent deep thrust dyspareunia.  There was a tender 
nodularity of the vaginal cuff which caused pain on the right 
side.  In May 1997 she reported vaginal irritation, persistent low 
abdominal pain in the area where her ovaries would be, and deep 
thrust dyspareunia.  In August 1997 a pelvic examination revealed 
tenderness at the top of the vaginal cuff.  In June 1998 the 
veteran reported vaginal itching, postcoital bleeding, and deep 
thrust dyspareunia.  Examination showed some tenderness in the 
vaginal cuff on the right.  

VA treatment records dated from December 1997 to January 2001 
showed that the veteran worked full time at the Post Office, 
sometimes working overtime hours.

In a January 1999 statement, the veteran claimed service 
connection for incontinence as secondary to the service-connected 
endometriosis and pelvic adhesions, with postoperative residuals 
of uterus and ovaries removal.

In January 1999 the veteran testified at a videoconference hearing 
before the undersigned Veterans Law Judge.  She testified that she 
had adhesions, on the top portion of the vagina, which caused 
pain.  She reported that the adhesions could only be treated by 
surgery, which she did not want.  She testified that the pain 
affected her marital relationship with her husband because 
intercourse was painful and caused spotting.  She reported she 
took hormone replacement and had to use both a hormonal vaginal 
cream and lubricant in order to have intercourse, but still had 
pain and bleeding.  She testified that her ovaries were removed 
when she was 31 and that since then she went through a lot of pain 
and her sexual life had completely declined.  She testified that 
she worked at the Post Office sorting mail and was a mother of 
four.  She reported having abdominal pain after four hours of 
sitting or standing.  She testified she ignored the pain and 
completed her work, but if she had a lot of pain she was permitted 
by her supervisor to take a break.  She testified that housework 
caused her the same pain.  

An April 2000 VA pelvic ultrasound showed no solid or cystic 
adnexal lesions.  A VA abdominal ultrasound completed in May 2000 
showed that underlying endometriosis from retained endometrial 
implants could not be excluded.  

Private treatment records from Dr. Biggerstaff showed that in 
November 2000 the veteran reported a one month history of 
intermittent pelvic pain, worse on the right than the left, and 
two to three days of vaginal itching without discharge.  
Examination of the adnexa/parametria showed mild tenderness 
without mass. The impressions included pain of uncertain etiology, 
bacterial vaginosis, and prolapse after hysterectomy.  In January 
2001 she reported vaginal discharge and intermittent low abdominal 
pain and intermittent deep thrust dyspareunia.  Examination showed 
a normal appearing vagina with adequate estrogen and no lesions.  
There was tenderness in the vaginal cuff without mass.  

Private treatment records from Candler Hospital show that in July 
2001 the veteran reported intermittent low abdominal pain and deep 
thrust dyspareunia, localized to the right side.  Pelvic 
examination showed tenderness in the vaginal cuff, especially on 
the right side.  She underwent video laparoscopy with excision and 
the postoperative diagnosis included prolapse after hysterectomy, 
dyspareunia, enterocele and pelvic adhesions with possible 
endometriosis.  A pathology report showed fibrovascular and fatty 
tissue containing bits of foreign material, which appeared to be 
an area of fibrosis or fibrous adhesions related to foreign 
material.  Endometriosis was not identified.

In an August 2001 private treatment record, the veteran complained 
of some spotting and intermittent discomfort in the right lower 
quadrant.  In October 2001 she reported some vaginismus and that 
the right lower quadrant pain was gone.  

On VA examination in August 2002 the veteran reported she had been 
on estrogen therapy for approximately 12 years, but was not on it 
at present due to developing a mass in her left breast.  She 
reported persistent pain with intercourse.  Examination revealed 
that the vaginal mucosa was moderately flat, and the vaginal cuff 
was clean and nontender to palpation.  The diagnoses included 
normal postoperative gynecological examination, status post 
vaginal hysterectomy and bilateral salpingo-oophorectomy without 
current hormone replacement.  

By November 2002 rating decision the RO granted service connection 
for residuals of pelvic adhesions surgery with stress incontinence 
and assigned a 10 percent rating effective December 1, 1992.  

On VA examination in March 2003 the veteran reported having 
problems with abdominal pain.  She reported she had been off and 
on hormone replacement therapy since her hysterectomy, but this 
was stopped a year prior due to a cyst in her left breast and she 
was not allowed to resume her estrogen replacement.  Pelvic 
examination showed that her external genitalia were normal, 
vaginal mucosa was fair, there was adequate anterior vaginal wall 
support with slight flattening of the urethrovesical angle, the 
vaginal cuff was clear, and bimanual examination was negative.  
The diagnoses included normal postoperative gynecology 
examination, status post total abdominal hysterectomy-bilaterally 
salpingo oophorectomy without current hormone replacement.  The 
examiner noted that the veteran's current complaints of depression 
and headaches were not caused directly by her hysterectomy, but 
the lack of estrogen replacement could cause these types of 
symptoms in young postmenopausal women.  The examiner did not feel 
there was any functional impairment because the veteran did work 
on a regular basis.

On VA psychiatric examination in March 2003 the veteran reported 
she worked as an investigator with the Department of Labor for the 
past two years.  

By April 2003 rating decision, the RO granted service connection 
for migraine headaches as secondary to the endometriosis and 
pelvic adhesions, with postoperative residuals of uterus and 
ovaries removal, and assigned a 30 percent rating from March 1996 
and a 50 percent rating from March 2003; granted service 
connection for depression as secondary to endometriosis and pelvic 
adhesions, with postoperative residuals of uterus and ovaries 
removal, and assigned a 10 percent rating from March 1996 and a 30 
percent rating from March 2003; and granted an increased, 40 
percent rating, for residuals of pelvic adhesion surgery with 
stress incontinence from January 2001.

Analysis

I. Increased Rating Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and there 
must be emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.1.  Examination reports are to 
be interpreted in light of the whole recorded history, and each 
disability must be considered from the point of view of the 
appellant working or seeking work.  38 C.F.R. § 4.2.  Where there 
is a question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. 
§ 4.7.

The Board notes that the regulations for the evaluation of 
gynecological disabilities were revised effective on May 22, 1995.  
See 60 Fed. Reg. 19851 (April 21, 1995).  As the rating criteria 
were changed after the appellant filed her claim on May 16, 1995, 
the Board will consider whether she is entitled to a higher rating 
under either the old or the new rating criteria.  

The record reflects that the veteran reported having pelvic pain, 
dyspareunia (pain with intercourse), bleeding after intercourse, 
migraine headaches, depression, and incontinence related to her 
service-connected endometriosis and pelvic adhesions.  Rating 
actions in November 2002 and April 2003 show that service 
connection was granted and separate disability ratings assigned 
for migraine headaches, depression, and incontinence.  The veteran 
has not appealed the evaluations assigned for these disabilities; 
therefore, they are not now before the Board.

With regard to the veteran's report of pelvic pain, dyspareunia, 
and bleeding after intercourse, the Board notes that the veteran's 
service-connected disability has been evaluated under several 
diagnostic codes, including Diagnostic Code 7613 (disease, injury, 
or adhesions of the uterus), 7617 (complete removal of uterus and 
both ovaries), and 7629 (endometriosis).  With the exception of 
the 100 percent rating warranted pursuant to Diagnostic Code 7617 
for six months (under the old criteria) and for three months 
(under the new criteria) following removal of uterus and ovaries, 
the maximum rating that may be assigned for endometriosis and 
removal of the uterus and both ovaries under either the old or new 
criteria of any of these three diagnostic codes is 50 percent.  
(The Board notes that Diagnostic Code 7629 did not exist prior to 
the effective date of the new rating criteria under Diagnostic 
Code 4.116.)  The other gynecological codes that provide for 
higher ratings are for atrophy of, prolapse of, or displacement of 
the ovaries or uterus (DC 7620-7622), surgical complications of 
pregnancy (DC 7623), fistulas (DC 7624-25), removal of mammary 
glands (7626), or malignant new growths (DC 7627) requiring 
surgical or other therapeutic procedure, such as chemotherapy, and 
that they are not applicable in the instant case.  38 C.F.R. § 
4.116 (2003).  Special monthly compensation has been awarded 
already for loss of both ovaries.  Thus, a higher rating would 
require a showing of additional disability.  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, are to 
be rated separately, and then all ratings are to be combined 
pursuant to 38 C.F.R. § 4.25.  One exception to this general rule, 
however, is the anti-pyramiding provision of 38 C.F.R. § 4.14, 
which states that evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  Esteban 
v. Brown, 6 Vet. App. 259 (1994).

The Board notes that the veteran's report of pelvic pain, 
dyspareunia, and bleeding after intercourse has been taken into 
account in the 50 percent disability rating that has been 
assigned.  Diagnostic Code 7629 provides that a 50 percent rating 
is to be assigned for lesions involving bowel or bladder confirmed 
by laparoscopy, pelvic pain or heavy or irregular bleeding not 
controlled by treatment and bowel or bladder symptoms.  Thus, the 
veteran's disability picture fits the criteria listed for a 50 
percent rating under Diagnostic Code 7629 and to assign a separate 
rating for these reported manifestations would result in 
pyramiding, which is prohibited.  38 C.F.R. § 4.14; Esteban, 
supra.
 
In summary, the preponderance of the evidence reflects that no 
greater than a 50 percent rating schedular rating is warranted for 
the veteran's service-connected endometriosis and pelvic 
adhesions, with postoperative residuals of uterus and ovaries 
removal.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Extraschedular Rating

The Board will also consider whether an extraschedular rating is 
warranted under 38 C.F.R. § 3.321.  In Floyd v. Brown, 9 Vet. App. 
88 (1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  The Board is still obligated 
to seek out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws and 
regulations.  In Bagwell v. Brown, 9 Vet. App. 337 (1996), the 
Court clarified that it did not read the pertinent regulation as 
precluding the Board from affirming an RO conclusion that a claim 
does not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to the 
veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had full 
opportunity to present the increased rating claim before the RO.

In exceptional cases where schedular evaluations are found to be 
inadequate, consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities" 
is made.  38 C.F.R. § 3.321(b)(1).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent periods 
of hospitalization as to render impractical the application of the 
regular schedular standards.  Id.  The record reflects that as of 
March 2003 the veteran was employed as an investigator with the 
Department of Labor and prior to that she worked for the U.S. Post 
Office.  Although in 1999 she reported having some problems 
standing or sitting for more than four hours at work, she 
indicated she was able to ask for and take breaks.  Moreover, she 
has continued to work full time, including overtime hours.  Thus, 
there is no evidence showing that the disability at issue markedly 
interferes with employment.  Moreover, the Board notes that the 
record does not indicate that the disability picture created by 
this disability is exceptional or unusual.  The veteran has 
undergone at least five laparoscopies, but these were not all 
related to this service-connected disability and do not amount to 
frequent hospitalization.  Therefore, the Board finds that an 
extraschedular rating is not warranted.

III. Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326.  This change in 
the law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).  There is no question that the 
assistance and notice provisions of the VCAA are more favorable to 
the veteran than pre-VCAA law.  

The Board concludes that VA has fulfilled its re-defined notice 
and duty to assist requirements as they pertain to the veteran's 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and its implementing 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary to 
notify a claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).

The veteran's claim for increased rating (made in an April 1995 
handwritten statement) did not require a particular application 
form.  Thus, there is no issue as to provision of a form or 
instructions for applying for this benefit.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).

Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, in part, that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In this case, the initial AOJ decision was made prior to November 
9, 2000, the date the VCAA was enacted.  VA believes that this 
decision is incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was harmless 
error for the reasons specified below.   

In the present case, a substantially complete application for an 
increased rating was received in April 1995.  That claim was 
denied in a September 1995 rating decision.  Only after that 
rating decision was promulgated did the RO, in April and August 
2002, provide specific notice to the veteran regarding what 
information and evidence is needed to substantiate the claim, as 
well as what information and evidence must be submitted by her, 
what information and evidence will be obtained by VA, and the need 
for the veteran to submit any evidence in her possession that 
pertains to the claim.  However, during the course of this appeal, 
the veteran was also sent a rating decision in September 1995, a 
statement of the case in January 1996, a Board remand in August 
1999, and a supplemental statement of the case in November 2002.  
All these documents -collectively - listed the evidence 
considered, the legal criteria for determining whether an 
increased rating could be granted, and the analysis of the facts 
as applied to those criteria, thereby abundantly informing the 
veteran of the information and evidence necessary to substantiate 
this claim for increased rating.

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in April and August 2002 was not 
given prior to the first RO adjudication of the claim, the notice 
was provided by the RO prior to the transfer of the case back to 
the Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and a 
supplemental statement of the case was provided to the veteran (in 
November 2002).  The veteran has been provided with numerous 
opportunities to submit evidence and argument in support of this 
claim, and to respond to VA notices.  Therefore, to decide the 
appeal would not be prejudicial to the veteran.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. §  
5103A(a); 38 C.F.R. § 3.159(c), (d).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those possessed 
by VA and other Federal agencies) that the veteran adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. §  5103A(b) and (c); 38 C.F.R. § 3.159(c)(1-
3).  During the course of this appeal, the RO has obtained 
numerous VA treatment and examination records, private treatment 
records, and other submissions from the veteran.  There is no 
indication that there are any outstanding medical records 
pertinent to this claim. 

Assistance must also include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The veteran underwent VA examinations in 
August 2002 and March 2003.  The reports of these examinations 
have been obtained and carefully reviewed by the Board. 

The applicable requirements of the VCAA have been substantially 
met by the RO, and there are no areas in which further development 
may be fruitful.  This case has been pending for over eight years.  
There would be no possible benefit to remanding yet again, or to 
otherwise conduct any other development.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to the 
appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to be 
avoided).  


ORDER

A rating in excess of 50 percent for endometriosis and pelvic 
adhesions, with postoperative residuals of uterus and ovaries 
removal is denied. 



	                        
____________________________________________
	Mary Gallagher
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



